Exhibit 10.2

Execution Version

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of the 11th
day of October, 2017 (this “Agreement”), is made by CRAWFORD & COMPANY, a
Georgia corporation (“Crawford”), and by each of the undersigned Subsidiaries of
Crawford and each other Subsidiary of Crawford that, after the date hereof,
executes an instrument of accession hereto substantially in the form of
Exhibit C (a “Pledgor Accession”; the undersigned and such other Subsidiaries,
collectively, together with Crawford, the “Pledgors”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders party to the
Credit Agreement referred to below (in such capacity, the “Administrative
Agent”), for the benefit of the Secured Parties (as hereinafter defined). Except
as otherwise provided herein, capitalized terms used herein without definition
have the meanings given to them in the Credit Agreement referred to below.

RECITALS

A.    Crawford, Crawford & Company Risk Services Investments Ltd., Crawford &
Company (Canada) Inc. and Crawford & Company (Australia) Pty. Ltd., as
borrowers, the Lenders and the Administrative Agent are parties to a Credit
Agreement, dated as of December 8th, 2011 (as amended, modified, restated or
supplemented from time to time prior to the date hereof, the “Existing Credit
Agreement”), providing for the availability of certain credit facilities to each
of the Borrowers upon the terms and conditions set forth therein. The Borrowers
have requested, and the Lenders and the Administrative Agent have agreed, to
enter into an Amended and Restated Credit Agreement, dated as of the date hereof
(as amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), which amends and restates in its entirety the Existing Credit
Agreement.

B.    Certain Pledgors and the Administrative Agent are parties to that certain
Pledge and Security Agreement, dated as of December 8, 2011 (as amended by the
(i) Third Amendment to Credit Agreement, Amendment to Pledge and Security
Agreement and Limited Waiver, dated as of November 25, 2013, and (ii) Fourth
Amendment to Credit Agreement, Second Amendment to Pledge and Security
Agreement, Second Amendment to Guaranty Agreement and Limited Consent, dated as
of November 28, 2014, the “Existing Security Agreement”).

C.    As a condition to the extension of credit to the Borrowers under the
Credit Agreement, each Subsidiary of Crawford that is a party hereto as of the
date hereof has entered into an Amended and Restated Guaranty Agreement, dated
as of the date hereof (as amended, modified, restated or supplemented from time
to time, the “Guaranty Agreement”), pursuant to which each such Subsidiary has
guaranteed to the Secured Parties the payment in full of the Obligations of the
Borrowers under the Credit Agreement and the other Credit Documents.
Additionally, certain other Subsidiaries of Crawford may from time to time after
the date hereof enter into the Guaranty Agreement, pursuant to which such
Subsidiaries will guarantee to the Secured Parties the payment in full of the
Obligations of the Borrowers under the Credit Agreement and the other Credit
Documents.



--------------------------------------------------------------------------------

D.    It is a further condition to the extension of credit to each Borrower
under the Credit Agreement that the Pledgors shall have agreed, by executing and
delivering this Agreement, which amends and restates in its entirety the
Existing Security Agreement, to secure the payment in full of their respective
obligations under the Credit Agreement, the Guaranty Agreement and the other
Credit Documents. The Secured Parties are relying on this Agreement in their
decision to extend credit to each Borrower under the Credit Agreement, and would
not enter into the Credit Agreement without the execution and delivery of this
Agreement by the Pledgors.

E.    The Pledgors will obtain benefits as a result of the extension of credit
to each Borrower under the Credit Agreement, which benefits are hereby
acknowledged, and, accordingly, desire to execute and deliver this Agreement.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Secured Parties to enter into the Credit Agreement and to induce the
Lenders to extend credit to each Borrower thereunder, each Pledgor hereby agrees
as follows:

ARTICLE I

DEFINITIONS

1.1    Defined Terms. The following terms that are defined in the UCC (as
hereinafter defined) are used in this Agreement as so defined (and, in the event
any such term is defined differently for purposes of Article 9 of the UCC than
for any other purpose or purposes of the UCC, the Article 9 definition shall
govern): Account, As-Extracted Collateral, Chattel Paper, Commercial Tort Claim,
Commodity Account, Commodity Intermediary, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Record,
Securities Account, Securities Intermediary, Software, Supporting Obligations
and Tangible Chattel Paper. In addition, the following terms have the meanings
set forth below:

“Collateral” has the meaning given to such term in Section 2.1.

“Collateral Accounts” has the meaning given to such term in Section 6.3.

“Contracts” means, collectively, all rights of each Pledgor under all leases,
contracts and agreements to which such Pledgor is now or hereafter a party,
including, without limitation, all rights, privileges and powers under Ownership
Agreements and Licenses, together with any and all extensions, modifications,
amendments and renewals of such leases, contracts and agreements and all rights
of such Pledgor to receive moneys due or to become due thereunder or pursuant
thereto and to amend, modify, terminate or exercise rights under such leases,
contracts and agreements.

 

2



--------------------------------------------------------------------------------

“Copyright Collateral” means, collectively, all Copyrights and Copyright
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Copyright or Copyright License, in each case whether now
owned or existing or hereafter acquired or arising.

“Copyright License” means any agreement now or hereafter in effect granting any
right to any third party under any Copyright now or hereafter owned by any
Pledgor or which any Pledgor otherwise has the right to license, or granting any
right to any Pledgor under any property of the type described in the definition
of Copyright herein now or hereafter owned by any third party, and all rights of
any Pledgor under any such agreement.

“Copyrights” means, collectively, all of each Pledgor’s copyrights, copyright
registrations and applications for copyright registration, whether under the
laws of the United States or any other country or jurisdiction, including all
recordings, supplemental registrations and derivative or collective work
registrations, and all renewals and extensions thereof, in each case whether now
owned or existing or hereafter acquired or arising.

“Excluded Accounts” has the meaning given to such term in Section 2.1.

“License” means any Copyright License, Patent License or Trademark License.

“Mobile Goods” means, collectively, all of each Pledgor’s motor vehicles,
tractors, trailers, aircraft, rolling stock and other like property, whether or
not the title thereto is governed by a certificate of title or ownership, in
each case whether now owned or existing or hereafter acquired.

“Ownership Agreement” means any partnership agreement, joint venture agreement,
limited liability company operating agreement, stockholders agreement or other
agreement creating, governing or evidencing any such capital stock or equity
interests and to which any Pledgor is now or hereafter becomes a party, as any
such agreement may be amended, modified, supplemented, restated or replaced from
time to time.

“Patent Collateral” means, collectively, all Patents and all Patent Licenses to
which any Pledgor is or hereafter becomes a party and all other General
Intangibles embodying, incorporating, evidencing or otherwise relating or
pertaining to any Patent or Patent License, in each case whether now owned or
existing or hereafter acquired or arising.

“Patent License” means any agreement now or hereafter in effect granting to any
third party any right to make, use or sell any invention on which a Patent, now
or hereafter owned by any Pledgor or which any Pledgor otherwise has the right
to license, is in existence, or granting to any Pledgor any right to make, use
or sell any invention on which property of the type described in the definition
of Patent herein, now or hereafter owned by any third party, is in existence,
and all rights of any Pledgor under any such agreement.

“Patents” means, collectively, all of each Pledgor’s letters patent, whether
under the laws of the United States or any other country or jurisdiction, all
recordings and registrations thereof and applications therefor, including,
without limitation, the inventions and improvements described therein, and all
reissues, continuations, divisions, renewals, extensions, substitutions and
continuations-in-part thereof, in each case whether now owned or existing or
hereafter acquired or arising.

 

3



--------------------------------------------------------------------------------

“Permitted Accounts” means deposit accounts, securities accounts or commodities
accounts of any Pledgor; provided that the aggregate balance in all such
accounts does not exceed $2,000,000.

“Permitted Hedge Agreement” means any Hedge Agreement that is required or
permitted by the Credit Agreement to be entered into by any Consolidated Entity.

“Pledged Interests” means, collectively, (i) all of the issued and outstanding
shares, interests or other equivalents of capital stock of each Person that is a
direct Subsidiary of any Pledgor as of the date hereof or that becomes a direct
Subsidiary of any Pledgor at any time after the date hereof, at any time now or
hereafter owned by any Pledgor, whether voting or non-voting and whether common
or preferred; (ii) all partnership, joint venture, limited liability company or
other equity interests in each Person not a corporation that is a direct
Subsidiary of any Pledgor as of the date hereof or that becomes a direct
Subsidiary of any Pledgor at any time after the date hereof, at any time now or
hereafter owned by any Pledgor; (iii) all options, warrants and other rights to
acquire, and all securities convertible into, any of the foregoing; (iv) all
rights to receive interest, income, dividends, distributions, returns of capital
and other amounts (whether in cash, securities, property, or a combination
thereof), and all additional stock, warrants, options, securities, interests and
other property, from time to time paid or payable or distributed or
distributable in respect of any of the foregoing (but subject to the provisions
of Section 5.3), including, without limitation, all rights of such Pledgor to
receive amounts due and to become due under or in respect of any Ownership
Agreement or upon the termination thereof; (v) all rights of access to the books
and records of any such Person; and (vi) all other rights, powers, privileges,
interests, claims and other property in any manner arising out of or relating to
any of the foregoing, of whatever kind or character (including any tangible or
intangible property or interests therein), and whether provided by contract or
granted or available under applicable law in connection therewith, including,
without limitation, such Person’s right to vote and to manage and administer the
business of any such Subsidiary pursuant to any applicable Ownership Agreement,
in each case together with all certificates, instruments and entries upon the
books of financial intermediaries at any time evidencing any of the foregoing.
Notwithstanding the foregoing or anything to the contrary contained herein or in
any other Credit Document, no Capital Stock issued by LWI or any of its
Subsidiaries (or any interest or right related thereto of any type described in
clauses (iii) through (vi) above) shall be deemed to constitute Pledged
Interests or any other Collateral.

“Proceeds” has the meaning given to such term in Section 2.1.

“Secured Parties” means, collectively, the Lenders (including the Issuing Banks
and the Swingline Lender in their capacities as such), the Hedge Parties, the
Cash Management Banks and the Administrative Agent.

“Termination Requirements” means (i) the payment in full in cash of the Secured
Obligations (as defined in Section 2.2) (other than contingent and
indemnification obligations not then due and payable and other than Obligations
described in the following clause (iii), except as expressly set forth therein),
(ii) the termination of the Commitments and the termination or expiration of all
Letters of Credit under the Credit Agreement and (iii) the termination of, and
settlement of all obligations of all Consolidated Entities under, all Permitted

 

4



--------------------------------------------------------------------------------

Hedge Agreements to which any Hedge Party is a party and all Cash Management
Agreements to which any Cash Management Bank is a party to the extent the terms
of such Permitted Hedge Agreements and Cash Management Agreements expressly
require the termination thereof or settlement of the obligations of any
Consolidated Entity thereunder as a result of the termination of the Credit
Agreement.

“Trademark Collateral” means, collectively, all Trademarks and Trademark
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Trademark or Trademark License, in each case whether now
owned or existing or hereafter acquired or arising.

“Trademark License” means any agreement now or hereafter in effect granting any
right to any third party under any Trademark now or hereafter owned by any
Pledgor or which any Pledgor otherwise has the right to license, or granting any
right to any Pledgor under any property of the type described in the definition
of Trademark herein now or hereafter owned by any third party, and all rights of
any Pledgor under any such agreement.

“Trademarks” means, collectively, all of each Pledgor’s trademarks, service
marks, trade names, corporate and company names, business names, logos, trade
dress, trade styles, other source or business identifiers, designs and general
intangibles of a similar nature, whether under the laws of the United States or
any other country or jurisdiction, all recordings and registrations thereof and
applications therefor, all renewals, reissues and extensions thereof, all rights
corresponding thereto, and all goodwill associated therewith or symbolized
thereby, in each case whether now owned or existing or hereafter acquired or
arising.

“UCC” means the Uniform Commercial Code as the same may be in effect from time
to time in the State of New York; provided that if, by reason of applicable law,
the validity, attachments, perfection (or opposability), effect of perfection or
non-perfection or priority of any security interest in any Collateral granted
under this Agreement or any other Credit Document is governed by the Uniform
Commercial Code as in effect in another jurisdiction or by any other personal
property security laws of any other jurisdiction, then as to the validity,
attachment, perfection (or opposability), effect of perfection or of
non-perfection or priority, as the case may be, of such security interest, “UCC”
shall include the Uniform Commercial Code or such other personal property
security laws as in effect from time to time in such other jurisdiction.

1.2    Other Terms; Construction. All terms in this Agreement that are not
capitalized shall, unless the context otherwise requires, have the meanings
provided by the UCC to the extent the same are used or defined therein.

 

5



--------------------------------------------------------------------------------

ARTICLE II

CREATION OF SECURITY INTEREST

2.1    Pledge and Grant of Security Interest. Each Pledgor hereby pledges,
assigns and delivers to the Administrative Agent, for the ratable benefit of the
Secured Parties, and grants to the Administrative Agent, for the ratable benefit
of the Secured Parties, a Lien upon and security interest in, all of such
Pledgor’s right, title and interest in and to the following property and assets
of such Pledgor, in each case whether now owned or existing or hereafter
acquired or arising and wherever located (collectively, the “Collateral”):

(i)    all Accounts;

(ii)    all As-Extracted Collateral;

(iii)    all Chattel Paper;

(iv)    the Commercial Tort Claims (if any) set forth on Annex I hereto;

(v)    all Contracts;

(vi)    all Copyright Collateral;

(vii)    all Deposit Accounts;

(viii)    all Documents;

(ix)    all Equipment;

(x)    all Fixtures;

(xi)    all General Intangibles;

(xii)    all Goods;

(xiii)    all Instruments;

(xiv)    all Inventory;

(xv)    all Investment Property;

(xvi)    all Letter-of-Credit Rights;

(xvii)    all Patent Collateral;

(xviii)    all Pledged Interests; provided, however, that, (A) the Pledged
Interests of any Pledgor in a Foreign Subsidiary (excluding any Foreign
Subsidiary Borrower but including any Disregarded Foreign Subsidiary that is not
a Foreign Subsidiary Borrower) shall not exceed 65% of all voting Capital Stock
of such Foreign Subsidiary, and (B) with respect to any Foreign Subsidiary
Borrower or any Foreign Subsidiary Holding Company, only 65% of the Pledged
Interests issued thereby shall secure the U.S. Obligations (but nothing in this
clause (xviii) limits the Pledged Interests issued by Foreign Subsidiary
Borrowers or Foreign Subsidiary Holding Companies that secure the Foreign
Subsidiary Obligations);

(xix)    all Software;

 

6



--------------------------------------------------------------------------------

(xx)    all Supporting Obligations;

(xxi)    all Trademark Collateral;

(xxii)    all cash, cash equivalents and money of such Pledgor, wherever held;

(xxiii)    to the extent not covered or not specifically excluded by clauses (i)
through (xxii) above, all of such Pledgor’s other personal property;

(xxiv)    all Records evidencing or relating to any of the foregoing or that are
otherwise necessary or useful in the collection thereof;

(xxv)    all accessions, additions, attachments, improvements, modifications and
upgrades to, replacements of and substitutions for any of the foregoing; and

(xxvi)    any and all proceeds, as defined in the UCC, products, rents,
royalties and profits of or from any and all of the foregoing and, to the extent
not otherwise included in the foregoing, (w) all payments under any insurance
(whether or not the Administrative Agent is the loss payee thereunder),
indemnity, warranty or guaranty with respect to any of the foregoing Collateral,
(x) all payments in connection with any requisition, condemnation, seizure or
forfeiture with respect to any of the foregoing Collateral, (y) all claims and
rights (but not obligations) to recover for any past, present or future
infringement or dilution of or injury to any Copyright Collateral, Patent
Collateral or Trademark Collateral, and (z) all other amounts from time to time
paid or payable under or with respect to any of the foregoing Collateral
(collectively, “Proceeds”). For purposes of this Agreement, the term “Proceeds”
includes whatever is receivable or received when Collateral or Proceeds are
sold, exchanged, collected or otherwise disposed of, whether voluntarily or
involuntarily.

Notwithstanding the foregoing, the Administrative Agent may, in its sole
discretion, reject or refuse to accept for credit toward payment of the Secured
Obligations any Collateral that is an Account, Instrument, Chattel Paper, lease
or other obligation or property of any kind due or owing from or belonging to a
Sanctioned Person.

Notwithstanding anything to the contrary contained herein or in any other
Security Document, Collateral shall not include (i) owned or leased Realty,
(ii) any Pledged Interests issued by a Foreign Subsidiary that constitutes an
Immaterial Subsidiary or any Pledged Interests (including, without limitation,
any Pledged Interests constituting Investment Property, General Intangibles or
Proceeds) to the extent excluded from Collateral pursuant to Section 2.1(xviii)
above, (iii) any property the grant of a security interest in which is
(A) prohibited by any Requirement of Law of a Governmental Authority or
(B) requires consent not obtained from any Governmental Authority pursuant to
such Requirement of Law, (iv) any contract, agreement, license, permit or
intellectual property to the extent that such grant of a security interest
therein is prohibited by, or constitutes a breach or default under or results in
the termination of such contract, agreement, license, permit, intellectual
property, or other document evidencing or giving rise to such contract,
agreement, license, permit or intellectual property, (v) any Investment Property
or Pledged Interest or General Intangibles constituting Pledged Interests issued
by Persons other than Subsidiaries to the extent that such grant of a security
interest therein is prohibited under

 

7



--------------------------------------------------------------------------------

any applicable shareholder agreement or similar agreement or organizational
document, except in each case under clause (iii), (iv) or (v) to the extent that
such Requirement of Law or the applicable provision of such contract, license,
agreement, permit or other document or shareholder or similar agreement or
organizational document is ineffective under applicable law, (vi) any Mobile
Goods, (vii) any intent-to-use US trademark application for which an amendment
to allege use or statement of use has not been filed and accepted by the US
Patent and Trademark Office and that would otherwise be deemed invalidated,
cancelled or abandoned due to the grant of a security interest thereon (provided
that each intent-to-use application shall be considered Collateral immediately
and automatically upon such filing and acceptance), (viii) any deposit account
or securities account specifically used as a payroll account, a benefit account,
a trust and similar customer account, a fiduciary account, an escrow account or
a tax payment account (all of the accounts described in this clause (viii), the
“Excluded Accounts”), and (ix) any assets that the Administrative Agent, in its
sole discretion, agrees in writing after the date hereof that (A) the cost of
obtaining the Lien therein is excessive in relation to the value of the Lien to
afforded thereby or (B) obtaining a Lien therein is not commercially practical.

2.2    Security for Secured Obligations. This Agreement and the Collateral
secure the full and prompt payment, at any time and from time to time as and
when due (whether at the stated maturity, by acceleration or otherwise), of
(i) in the case of Crawford, all Obligations of Crawford under the Credit
Agreement and the other Credit Documents, including, without limitation, all
principal of and interest on the Loans, all Reimbursement Obligations, all fees,
expenses, indemnities and other amounts payable by each Borrower under the
Credit Agreement or any other Credit Document (including interest accruing after
the filing of a petition or commencement of a case by or with respect to any
Borrower seeking relief under any Debtor Relief Law, specifically including,
without limitation, the Bankruptcy Code and any fraudulent transfer and
fraudulent conveyance laws, whether or not the claim for such interest is
allowed in such proceeding), and all obligations of any Consolidated Entity to
any Hedge Party under any Permitted Hedge Agreement, and all obligations any
Consolidated Entity to any Cash Management Bank under any Cash Management
Agreement, and (ii) in the case of each other Pledgor, all of its liabilities
and obligations as a Guarantor (as defined in the Guaranty Agreement) in respect
of the Obligations; and in each case under clause (i) or (ii) above, (x) all
such liabilities and obligations that, but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due, and (y) all
fees, costs and expenses payable by the Pledgors under Section 8.1, in each case
under clause (i) or (ii) above whether now existing or hereafter created or
arising and whether direct or indirect, absolute or contingent, due or to become
due (the liabilities and obligations of the Pledgors described in this
Section 2.2, collectively, the “Secured Obligations”).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Pledgor represents and warrants as follows:

3.1    Ownership of Collateral. Each Pledgor owns, or has valid rights as a
lessee or licensee with respect to, all Collateral purported to be pledged by it
hereunder, free and clear of any Liens except for the Liens granted to the
Administrative Agent, for the benefit of the

 

8



--------------------------------------------------------------------------------

Secured Parties, pursuant to this Agreement, and except for other Permitted
Liens. To the knowledge of each Pledgor, no security agreement, financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any government or public office, and no
Pledgor has filed or consented to the filing of any such statement or notice,
except (i) UCC financing statements naming the Administrative Agent as secured
party, (ii) security instruments filed in the U.S. Copyright Office or the U.S.
Patent and Trademark Office naming the Administrative Agent as secured party,
(iii) filings with respect to which termination statements and other necessary
releases have been delivered to the Administrative Agent for filing, and (iv) as
may be otherwise permitted by the Credit Agreement, including, without
limitation, with respect to Permitted Liens.

3.2    Security Interests; Filings. This Agreement, together with (i) the
filing, with respect to each Pledgor, of duly completed UCC financing statements
naming such Pledgor as debtor, the Administrative Agent as secured party, and
describing the Collateral, in the jurisdictions set forth with respect to such
Pledgor on Annex A hereto, (ii) to the extent required by applicable law, the
filing, with respect to each relevant Pledgor, of duly completed and executed
assignments in the forms set forth as Exhibits A and B with the U.S. Copyright
Office or the U.S. Patent and Trademark Office, as appropriate, with regard to
registered Copyright Collateral, Patent Collateral and Trademark Collateral of
such Pledgor, as the case may be, (iii) in the case of uncertificated Pledged
Interests that constitute Collateral consisting of capital stock constituting
securities under Article 8 of the UCC, registration of transfer thereof to the
Administrative Agent on the issuer’s books or the execution by the issuer of a
control agreement satisfying the requirements of Section 8-106 (or its successor
provision) of the UCC, and (iv) the delivery to the Administrative Agent of all
stock certificates and Instruments included in the Collateral (and assuming
continued possession thereof by the Administrative Agent), creates, and at all
times shall constitute, a valid and perfected security interest in and Lien upon
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, to the extent a security interest therein can be perfected by
such filings or possession, as applicable, superior and prior to the rights of
all other Persons therein (except for Permitted Liens), and no other or
additional filings, registrations, recordings or actions are or shall be
necessary or appropriate in order to maintain the perfection and priority of
such Lien and security interest, other than (x) actions required with respect to
Collateral of the types excluded from Article 9 of the UCC or from the filing
requirements under such Article 9 by reason of Section 9-109, 9-309 or 9-310 of
the UCC and other than continuation statements required under the UCC, (y) other
than as set forth in clause (z) below, any filings, recordations, notices or
other actions outside of the United States that are necessary or desirable to be
taken with respect to the granting or perfection of security interests or Liens
in any of the Collateral or otherwise with respect to the performance of any
obligations of any Pledgor hereunder, and (z) with respect to Crawford UK Holdco
and Crawford & Company Adjusters Limited, presentation of the particulars of
this Agreement to the Registrar of Companies pursuant to section 860 of the
United Kingdom Companies Act 2006 within the period of 21 days beginning with
the day after the date of the execution and delivery of this Agreement, together
with a certified copy of this Agreement and fee.

3.3    Locations. Annex B lists, as to each Pledgor, (i) its exact legal name,
(ii) the jurisdiction of its incorporation or organization, its federal tax
identification number, and (if applicable) its organizational identification
number and (iii) the addresses of its chief executive

 

9



--------------------------------------------------------------------------------

office, which is the location of all material original invoices, ledgers,
Chattel Paper, Instruments and other records or information evidencing or
relating to the Collateral of such Pledgor, in each instance except for any
changes thereto made in accordance with the provisions of Section 4.2. Except as
may be otherwise noted therein, all locations identified in Annex B are either
leased or owned by the applicable Pledgor. As of the Closing Date, no Pledgor
(x) presently conducts business under any prior or other corporate or company
name or under any trade or fictitious names, except as indicated beneath its
name on Annex B, (y) has entered into any contract or granted any Lien within
the past five years under any name other than its legal corporate name or a
trade or fictitious name indicated on Annex B, or (z) has filed any tax return
under any name other than its exact legal name, except as indicated beneath its
name on Annex B.

3.4    Authorization; Consent. No authorization, consent or approval of, or
declaration or filing with, any Governmental Authority (including, without
limitation, any notice filing with state tax or revenue authorities required to
be made by account creditors in order to enforce any Accounts in such state) is
required for, and no statutory or regulatory restrictions, prohibitions or
limitations exist on, the valid execution, delivery and performance by any
Pledgor of this Agreement, the grant by it of the Lien and security interest in
favor of the Administrative Agent provided for herein, or the exercise by the
Administrative Agent of its rights and remedies hereunder, except for (i) the
filings described in Section 3.2, (ii) in the case of Accounts that constitute
Collateral owing from any federal governmental agency or authority, the filing
by the Administrative Agent of a notice of assignment in accordance with the
federal Assignment of Claims Act of 1940, as amended, (iii) in the case of
Pledged Interests that constitute Collateral, such filings and approvals as may
be required in connection with a disposition of any such Pledged Interests by
laws affecting the offering and sale of securities generally, and (iv) in the
case of the exercise of any rights and remedies under this Agreement in relation
to the Pledged Interests issued by the UK Borrower or any direct or indirect
parent company of the UK Borrower, any obligation to seek or obtain the prior
approval of and/or notify the UK Financial Conduct Authority and the UK
Prudential Regulation Authority (or any successor or replacement authority (or
any other regulator to which the relevant entity becomes subject)) pursuant to
Part XII of the UK Financial Services and Markets Act 2000 (headed “Control over
Authorised Persons”).

3.5    No Contractual Restrictions. There are no contractual restrictions on any
Pledgor’s ability to grant such Lien and security interest.

3.6    Accounts. Each Account is, or at the time it arises will be, (i) if such
Account is material to the Pledgors, a bona fide, valid and legally enforceable
indebtedness of the account debtor according to its terms, arising out of or in
connection with the sale, lease or performance of Goods or services by the
Pledgors or any of them, and (ii) not evidenced by any Tangible Chattel Paper or
other Instrument with a face amount in excess of $500,000 unless such Tangible
Chattel Paper or other Instrument has been duly endorsed to the order of the
Administrative Agent and delivered to the Administrative Agent to be held as
Collateral hereunder. To the knowledge of each Pledgor, there are no facts,
events or occurrences that would in any way impair the validity or enforcement
of any material Accounts except as set forth above.

 

10



--------------------------------------------------------------------------------

3.7    Pledged Interests. As of the date hereof, the Pledged Interests required
to be pledged hereunder by each Pledgor consist of the number and type of shares
of capital stock (in the case of issuers that are corporations) or the
percentage and type of other equity interests (in the case of issuers other than
corporations) as described beneath such Pledgor’s name in Annex C. All of such
Pledged Interests have been duly and validly issued and are fully paid and
nonassessable (or, in the case of partnership, limited liability company or
similar Pledged Interests, not subject to any capital call or other additional
capital requirement) and not subject to any preemptive rights, warrants, options
or similar rights or restrictions in favor of third parties or any contractual
or other restrictions upon transfer. As to each issuer thereof, the Pledged
Interests pledged hereunder constitute 100% of the outstanding capital stock of
or other equity interests in such issuer, except as set forth in Annex C.

3.8    Intellectual Property. Annexes D, E and F correctly set forth all
Copyrights, Patents and Trademarks registered with the U.S. Copyright Office or
the U.S. Patent and Trademark Office owned by any Pledgor as of the date hereof
(and as amended from time to time pursuant to Section 4.7) and used or proposed
to be used in its business. Each such Pledgor owns or possesses the valid right
to use all Copyrights, Patents and Trademarks necessary for the conduct of its
business; all registrations therefor have been validly issued under applicable
law and are in full force and effect; no claim has been made in writing or, to
the knowledge of such Pledgor, orally, that any of such Copyrights, Patents or
Trademarks is invalid or unenforceable or violates or infringes the rights of
any other Person, and, to the knowledge of such Pledgor, there is no such
violation or infringement in existence; and to the knowledge of such Pledgor, no
other Person is presently infringing upon the rights of the applicable Pledgor
with regard to any of such Copyrights, Patents or Trademarks.

3.9    Deposit Accounts. Annex G lists, as of the date hereof, all Deposit
Accounts maintained by any Pledgor (other than Excluded Accounts), and lists in
each case the name in which the account is held, the name of the depository
institution, the account number, and a description of the type or purpose of the
account.

3.10    Securities and Commodity Accounts. Annex H lists, as of the date hereof,
all Securities Accounts and Commodity Accounts maintained by any Pledgor (other
than Excluded Accounts) with any Securities Intermediary or Commodity
Intermediary, and lists in each case the name in which the account is held, the
name of the Securities Intermediary or Commodity Intermediary, the account
number, and a description of the type or purpose of the account.

3.11    Documents of Title. As of the date hereof, no bill of lading, warehouse
receipt or other Document or Instrument of title is outstanding with respect to
any Collateral other than Inventory in transit in the ordinary course of
business to a location set forth on Annex B or to a customer of a Pledgor.

3.12    Commercial Tort Claims. Annex I lists, as of the date hereof and to the
knowledge of each Pledgor, all Commercial Tort Claims in its favor in excess of
$5,000,000 existing in favor of any Pledgor.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

4.1    Use and Disposition of Collateral. So long as no Event of Default shall
have occurred and be continuing, each Pledgor may, in any lawful manner not
inconsistent with the provisions of this Agreement and the other Credit
Documents, use, control and manage the Collateral in the operation of its
businesses, and receive and use the income, revenue and profits arising
therefrom and the Proceeds thereof, in the same manner and with the same effect
as if this Agreement had not been made; provided, however, that no Pledgor will
sell or otherwise dispose of, grant any option with respect to, or mortgage,
pledge or grant any Lien with respect to any of the Collateral or any interest
therein, except for the security interest created in favor of the Administrative
Agent hereunder and except as may be otherwise permitted in accordance with the
terms of this Agreement and the Credit Agreement (including any applicable
provisions therein regarding delivery of proceeds of sale or disposition to the
Administrative Agent).

4.2    Change of Name, Locations, etc. No Pledgor will (i) change its name,
identity or organizational type, (ii) change its chief executive office from the
location thereof listed on Annex B, (iii) change the jurisdiction of its
incorporation or organization from the jurisdiction listed on Annex B (whether
by merger or otherwise), (iv) file any document with the Internal Revenue
Service using any name other than its exact legal name listed on Annex B, or
(v) move any original invoices, ledgers, Chattel Paper, Instruments and other
books, records or information evidencing or relating to the Collateral of such
Pledgor, to a location not listed on Annex B, or keep or maintain any such
Collateral or books, records or other information at a location not listed on
Annex B, unless in each case such Pledgor has (1) given ten Business Days’ (or
such shorter period as the Administrative Agent may agree) prior written notice
to the Administrative Agent of its intention to do so, together with information
regarding any such new location and such other information in connection with
such proposed action as the Administrative Agent may reasonably request, and
(2) delivered to the Administrative Agent at least three Business Days (or such
shorter period as the Administrative Agent may agree) prior to any such change
or removal such documents, instruments and financing statements as may be
required by the Administrative Agent, all in form and substance satisfactory to
the Administrative Agent, paid all necessary filing and recording fees and
taxes, and taken all other actions reasonably requested by the Administrative
Agent, in order to perfect and maintain the Lien upon and security interest in
the Collateral provided for herein in accordance with the provisions of
Section 3.2.

4.3    Accounts. Unless notified otherwise by the Administrative Agent in
accordance with the terms hereof, each Pledgor shall endeavor to collect its
Accounts and all amounts owing to it thereunder in accordance with business
practices consistent with the historical business practices of such Pledgor as
of the date hereof. At any time after the occurrence and during the continuance
of an Event of Default, each Pledgor shall promptly (and in any event within ten
Business Days) notify the Administrative Agent in writing of Accounts, General
Intangibles or Chattel Paper that constitutes Collateral that constitute claims
against a federal governmental agency or authority and, upon request of the
Administrative Agent but only to the extent not prohibited by the terms of the
contract with the federal governmental agency or authority related thereto or
Requirements of Law, such Pledgor shall use commercially reasonable efforts to
comply with the federal Assignment of Claims Act of 1940 or other applicable law
with respect thereto.

 

12



--------------------------------------------------------------------------------

4.4    Delivery of Certain Collateral; Further Actions. All Instruments with a
face amount in excess of $500,000 and certificates included in the Collateral
representing or evidencing any Accounts, Investment Property or other Collateral
shall be delivered promptly to the Administrative Agent pursuant hereto to be
held as Collateral hereunder, shall be in form suitable for transfer by delivery
and shall be delivered together with undated stock powers duly executed in
blank, appropriate endorsements or other necessary instruments of registration,
transfer or assignment, duly executed and in form and substance satisfactory to
the Administrative Agent, and in each case together with such other instruments
or documents as the Administrative Agent may reasonably request.

4.5    Equipment. Each Pledgor will, in accordance with business practices
consistent with the historical business practices of such Pledgor as of the date
hereof, maintain all material Equipment that is Collateral used by it in its
business (other than obsolete or worn-out Equipment) in good repair, working
order and condition (normal wear and tear excepted). No Pledgor shall knowingly
permit any such Equipment to become a Fixture to any real property (other than
real property the fee interest in which is subject to a Mortgage in favor of the
Administrative Agent).

4.6    Inventory. Each Pledgor will, in accordance with business practices
consistent with the historical business practices of such Pledgor as of the date
hereof, maintain all Inventory that is Collateral held by it or on its behalf in
good saleable or useable condition. Unless notified otherwise by the
Administrative Agent in accordance with the terms hereof, each Pledgor may, in
any lawful manner not inconsistent with the provisions of this Agreement and the
other Credit Documents, process, use and, in the ordinary course of business but
not otherwise, sell its Inventory.

4.7    Intellectual Property.

(a)    To the extent not delivered pursuant to the Existing Credit Agreement,
each applicable Pledgor will, at its own expense, execute and deliver to the
Administrative Agent on the Closing Date fully completed assignments in the
forms of Exhibits A and B, as applicable, for recordation in the U.S. Copyright
Office or the U.S. Patent and Trademark Office with regard to any Copyright
Collateral, Patent Collateral or Trademark Collateral registered in the U.S.
Copyright Office or the U.S. Patent and Trademark Office, as the case may be,
described in Annex D, E or F hereto. In the event that after the date hereof any
Pledgor shall acquire any material registered Copyright, Patent or Trademark, or
effect any registration of any Copyright, Patent or Trademark used in the
conduct of its business or file any application for registration thereof in the
U.S. Copyright Office or the U.S. Patent and Trademark Office, such Pledgor
shall furnish written notice thereof to the Administrative Agent in the
Compliance Certificate delivered for the fiscal quarter of Crawford during which
such acquisition, registration or application occurs, together with information
sufficient to permit the Administrative Agent, upon its receipt of such notice,
to (and each Pledgor hereby authorizes the Administrative Agent to) modify this
Agreement, as appropriate, by amending Annexes D, E and F hereto or to add
additional exhibits hereto to include any Copyright, Patent or Trademark that
becomes part of the

 

13



--------------------------------------------------------------------------------

Collateral under this Agreement, and such Pledgor shall additionally, at its own
expense, execute and deliver to the Administrative Agent, as promptly as
possible (but in any event within ten Business Days or such longer period as the
Administrative Agent may agree) after the date of delivery of notice of such
acquisition, registration or application, as applicable, with regard to United
States Patents, Trademarks and Copyrights, fully completed assignments in the
forms of Exhibits A and B, as applicable, for recordation in the U.S. Copyright
Office or the U.S. Patent and Trademark Office as more fully described
hereinabove, together in all instances with any other agreements, instruments
and documents that the Administrative Agent may reasonably request from time to
time to further effect and confirm the assignment and security interest created
by this Agreement in such Copyrights, Patents and Trademarks, and each Pledgor
hereby appoints the Administrative Agent its attorney-in-fact to execute,
deliver and record any and all such agreements, instruments and documents for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed and such power, being coupled with an interest, shall be irrevocable
for so long as this Agreement shall be in effect with respect to such Pledgor.

(b)    Each Pledgor (either itself or through its licensees or its sublicensees)
will, for each material Trademark used in the conduct of its business, use
commercially reasonable efforts to (i) maintain such Trademark in full force and
effect, free from any claim of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal registration to the extent
required by applicable law and (iv) not knowingly use or knowingly permit the
use of such Trademark in violation of any third-party rights.

(c)    Each Pledgor (either itself or through its licensees or sublicensees)
will refrain from committing any act, or omitting any act, whereby any material
Patent used in the conduct of such Pledgor’s business may become invalidated or
dedicated to the public, and shall continue to mark any products covered by a
Patent with the relevant patent number as required by applicable patent laws.

(d)    Each Pledgor (either itself or through its licensees or sublicensees)
will, for each work covered by a material Copyright used in the conduct of such
Pledgor’s business, continue to publish, reproduce, display, adopt and
distribute the work with appropriate copyright notice as required under
applicable copyright laws.

(e)    Each Pledgor shall notify the Administrative Agent promptly if it knows
that any material Patent, Trademark or Copyright used in the conduct of its
business may become abandoned or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the U.S. Patent and Trademark
Office, U.S. Copyright Office or any court) regarding such Pledgor’s ownership
of such material Patent, Trademark or Copyright, its right to register the same,
or to keep and maintain the same.

(f)    Each Pledgor will take all necessary steps that are consistent with the
practice in any proceeding before the U.S. Patent and Trademark Office, U.S.
Copyright Office or any office or agency in any political subdivision of the
United States, to maintain and pursue each application relating to material
Patents, Trademarks or Copyrights (and to obtain the relevant grant or
registration) used in the conduct of such Pledgor’s business and to maintain
each

 

14



--------------------------------------------------------------------------------

registration of such material Patents, Trademarks and Copyrights, including the
filing of applications for renewal, affidavits of use, affidavits of
incontestability and maintenance fees, and, if consistent with sound business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

(g)    In the event that any Collateral consisting of a material Patent,
Trademark or Copyright used in the conduct of any Pledgor’s business is believed
infringed, misappropriated or diluted by a third party, such Pledgor shall
notify the Administrative Agent promptly after it learns thereof and shall, if
consistent with sound business judgment as determined by such Pledgor, promptly
sue for infringement, misappropriation or dilution and to recover damages for
such infringement, misappropriation or dilution, and take such other actions as
are reasonably necessary under the circumstances to protect such Collateral.

(h)    During the continuance of an Event of Default, each Pledgor shall, unless
otherwise agreed by the Administrative Agent, use its reasonable best efforts to
obtain all requisite consents or approvals from the licensor of each material
License used in the conduct of its business that is Collateral included within
the Copyright Collateral, Patent Collateral or Trademark Collateral to effect
the assignment of all of such Pledgor’s right, title and interest thereunder to
the Administrative Agent or its designee.

4.8    Deposit Accounts. Each Pledgor agrees that, unless the Administrative
Agent consents otherwise in writing, it will not open or maintain any Deposit
Account (other than (i) deposit accounts that are swept (A) at least twice per
week (or, during the continuance of an Event of Default, on a daily basis), with
respect to deposit accounts maintained in the United States, or (B) on a weekly
basis, with respect to deposit accounts maintained in any other country, or, in
each case, on a less frequent basis reasonably acceptable to the Administrative
Agent, into other deposit accounts as to which the Administrative has a
perfected security interest pursuant to Section 9-314 of the UCC, (ii) Excluded
Accounts and (iii) Permitted Accounts) except with the Administrative Agent or
with another bank or financial institution that has executed and delivered to
the Administrative Agent a control agreement with respect to such Deposit
Account in form and substance reasonably satisfactory to the Administrative
Agent.

4.9    Securities and Commodity Accounts. Each Pledgor agrees that, unless the
Administrative Agent consents otherwise in writing, it will not open or maintain
any Securities Account or Commodity Account (other than Excluded Accounts and
Permitted Accounts) unless the Administrative Agent is the entitlement holder or
Commodity Intermediary or unless the Securities Intermediary or Commodity
Intermediary (as applicable) has executed and delivered to the Administrative
Agent a control agreement with respect to such Securities Account or Commodity
Account in form and substance reasonably satisfactory to the Administrative
Agent.

4.10    Collateral in Possession of Third Party. Without limiting the generality
of any other provision of this Agreement, each Pledgor agrees that it shall not
permit any goods that constitute Collateral the aggregate value of which exceeds
$1,000,000 to be in the possession of any bailee, warehouseman, agent, processor
or other third party at any time unless such bailee or other Person shall have
been notified of the security interest created by this Agreement (or, if
required under applicable law in order to perfect the Administrative Agent’s
security interest in such Collateral, such bailee or other Person shall have
acknowledged to the Administrative Agent in writing that it is holding such
Collateral for the benefit of the Administrative Agent and subject to such
security interest and to the instructions of the Administrative Agent).

 

15



--------------------------------------------------------------------------------

4.11    Commercial Tort Claims. Each Pledgor agrees that it will, promptly upon
becoming aware of any Commercial Tort Claim in its favor in excess of
$5,000,000, furnish to the Administrative Agent a description thereof meeting
the requirements of Section 9-108(e) of the UCC, execute and deliver such
documents, financing statements and other instruments, and take such other
action, as the Administrative Agent may reasonably request in order to include
such Commercial Tort Claim as Collateral hereunder and to perfect the security
interest of the Administrative Agent therein.

4.12    Protection of Security Interest. Each Pledgor agrees that it will, at
its own cost and expense, take any and all actions reasonably necessary to
warrant and defend the right, title and interest of the Secured Parties in and
to the Collateral against the claims and demands of all other Persons.

ARTICLE V

CERTAIN PROVISIONS RELATING TO PLEDGED INTERESTS

5.1    After-Acquired Equity Interests; Ownership.

(a)    If any Pledgor shall, at any time and from time to time after the date
hereof, acquire Collateral consisting of additional capital stock or other
Pledged Interests that constitute Collateral in any Person of the types
described in the definition of the term “Pledged Interests,” the same shall be
automatically deemed to be Pledged Interests hereunder, and to be pledged to the
Administrative Agent pursuant to Section 2.1 (subject, in the case of Pledged
Interests in Foreign Subsidiaries to the limitation set forth in the proviso in
Section 2.1(xviii)), and such Pledgor will promptly pledge and deposit the same
with the Administrative Agent and deliver to the Administrative Agent any
certificates therefor, together with undated stock powers or other necessary
instruments of transfer or assignment, duly executed in blank and in form and
substance reasonably satisfactory to the Administrative Agent, together with
such other certificates and instruments as the Administrative Agent may
reasonably request (including UCC financing statements or appropriate amendments
thereto), and will promptly thereafter deliver to the Administrative Agent a
fully completed and duly executed amendment to this Agreement in the form of
Exhibit D (each, a “Pledge Amendment”) in respect thereof. Each Pledgor hereby
authorizes the Administrative Agent to attach each such Pledge Amendment to this
Agreement, and agrees that all such Collateral listed on any Pledge Amendment
shall for all purposes be deemed Collateral hereunder and shall be subject to
the provisions hereof; provided that the failure of any Pledgor to execute and
deliver any Pledge Amendment with respect to any such additional Collateral as
required hereinabove shall not impair the security interest of the
Administrative Agent in such Collateral or otherwise adversely affect the rights
and remedies of the Administrative Agent hereunder with respect thereto.

(b)    If any Pledged Interests (whether now owned or hereafter acquired)
included in the Collateral are “uncertificated securities” within the meaning of
the UCC and that have a value in excess of $1,000,000, each applicable Pledgor
will promptly notify the Administrative

 

16



--------------------------------------------------------------------------------

Agent thereof and will promptly take and cause to be taken, and will (if the
issuer of such uncertificated securities is a Person other than a Subsidiary of
Crawford) use commercially reasonable efforts to cause the issuer to take, all
actions required under Articles 8 and 9 of the UCC and any other applicable law,
to enable the Administrative Agent to acquire “control” of such uncertificated
securities (within the meaning of such term under Section 8-106 (or its
successor provision) of the UCC) and as may be otherwise necessary to perfect
the security interest of the Administrative Agent therein.

5.2    Voting Rights. Each Pledgor shall be entitled to exercise all voting and
other consensual rights pertaining to its Pledged Interests that constitute
Collateral (subject to its obligations under Section 5.1(a)), and, unless an
Event of Default has occurred and is continuing, the Administrative Agent will
execute and deliver or cause to be executed and delivered to each applicable
Pledgor all such proxies and other instruments as such Pledgor may reasonably
request in writing to enable such Pledgor to exercise such voting and other
consensual rights; provided, however, that no Pledgor will cast any vote, give
any consent, waiver or ratification, or take or fail to take any action, in any
manner that could reasonably be expected to violate any of the terms of this
Agreement, the Credit Agreement or any other Credit Document or have the effect
of materially and adversely impairing the position or interests of the Secured
Parties (except as otherwise permitted under the Credit Agreement).

5.3    Dividends and Other Distributions. Except as provided otherwise herein,
all interest, income, dividends, distributions and other amounts payable in cash
in respect of the Pledged Interests may be paid to and retained by the Pledgors
in a manner consistent with the Credit Agreement; provided, however, that all
such interest, income, dividends, distributions and other amounts with respect
to Pledged Interests constituting Collateral shall, at all times after the
occurrence and during the continuance of an Event of Default, be paid to the
Administrative Agent and retained by it as part of the Collateral (except to the
extent applied upon receipt to the repayment of the Secured Obligations in
accordance with the terms of the Credit Agreement). During the existence of any
Event of Default, the Administrative Agent shall also be entitled at all times
to receive directly, and to retain as part of the Collateral, (i) all interest,
income, dividends, distributions or other amounts paid or payable in cash or
other property in respect of any Pledged Interests that constitute Collateral in
connection with the dissolution, liquidation, recapitalization or
reclassification of the capital of the applicable issuer to the extent
representing (in the reasonable judgment of the Administrative Agent) an
extraordinary, liquidating or other distribution in return of capital, (ii) all
additional Pledged Interests or other securities or property (other than cash)
paid or payable or distributed or distributable in respect of any Pledged
Interests that constitute Collateral in connection with any noncash dividend,
distribution, return of capital, spin-off, stock split, split-up,
reclassification, combination of shares or interests or similar rearrangement,
and (iii) without affecting any restrictions against such actions contained in
the Credit Agreement, all additional Pledged Interests or other securities or
property (including cash) paid or payable or distributed or distributable in
respect of any Pledged Interests that constitute Collateral in connection with
any consolidation, merger, exchange of securities, liquidation or other
reorganization. All interest, income, dividends, distributions or other amounts
that are received by any Pledgor in violation of the provisions of this Section
shall be received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Pledgor and shall be forthwith
delivered to the Administrative Agent as Collateral in the same form as so
received (with any necessary endorsements). Any and all

 

17



--------------------------------------------------------------------------------

money and other property paid over to or received by the Administrative Agent
pursuant to the provisions of this Section shall be retained by the
Administrative Agent in a Collateral Account (as hereinafter defined) upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 6.2. The Administrative Agent shall, within five
Business Days after all Events of Default have been cured or waived, repay to
each applicable Pledgor all cash interest, income, dividends, distributions and
other amounts that such Pledgor would otherwise be permitted to retain pursuant
to the provisions of this Section and that remain in such Collateral Account.

ARTICLE VI

REMEDIES

6.1    Remedies. If an Event of Default shall have occurred and be continuing,
the Administrative Agent shall be entitled to exercise in respect of the
Collateral all of its rights, powers and remedies provided for herein or
otherwise available to it under any other Credit Document, by law, in equity or
otherwise, including all rights and remedies of a secured party under the UCC,
and shall be entitled in particular, but without limitation of the foregoing, to
exercise the following rights, which each Pledgor agrees to be commercially
reasonable:

(a)    To notify any or all account debtors or obligors under any Accounts,
Contracts or other Collateral of the security interest in favor of the
Administrative Agent created hereby and to direct all such Persons to make
payments of all amounts due thereon or thereunder directly to the Administrative
Agent or to an account designated by the Administrative Agent; and in such
instance and from and after such notice, all amounts and Proceeds (including
wire transfers, checks and other Instruments) received by any Pledgor in respect
of any Accounts, Contracts or other Collateral shall be received in trust for
the benefit of the Administrative Agent hereunder, shall be segregated from the
other funds of such Pledgor and shall be forthwith deposited into such account
or paid over or delivered to the Administrative Agent in the same form as so
received (with any necessary endorsements or assignments), to be held as
Collateral and applied to the Secured Obligations as provided herein; and by
this provision, each Pledgor irrevocably authorizes and directs each Person who
is or shall be a party to or liable for the performance of any Contract, upon
receipt of notice from the Administrative Agent to the effect that an Event of
Default has occurred and is continuing, to attorn to or otherwise recognize the
Administrative Agent as owner under such Contract and to pay, observe and
otherwise perform the obligations under such Contract to or for the
Administrative Agent or the Administrative Agent’s designee as though the
Administrative Agent or such designee were such Pledgor named therein, and to do
so until otherwise notified by the Administrative Agent;

(b)    To take possession of, receive, endorse, assign and deliver, in its own
name or in the name of any Pledgor, all checks, notes, drafts and other
Instruments relating to any Collateral, including receiving, opening and
properly disposing of all mail addressed to any Pledgor concerning Accounts and
other Collateral; to verify with account debtors or other contract parties the
validity, amount or any other matter relating to any Accounts or other
Collateral, in its own name or in the name of any Pledgor; to accelerate any
indebtedness or other obligation constituting Collateral that may be accelerated
in accordance with its terms; to take or bring all actions and suits deemed
necessary or appropriate to effect collections and to enforce

 

18



--------------------------------------------------------------------------------

payment of any Accounts or other Collateral; to settle, compromise or release in
whole or in part any amounts owing on Accounts or other Collateral; and to
extend the time of payment of any and all Accounts or other amounts owing under
any Collateral and to make allowances and adjustments with respect thereto, all
in the same manner and to the same extent as any Pledgor might have done;

(c)    To notify any or all depository institutions with which any Deposit
Accounts constituting Collateral are maintained and which Deposit Accounts are
subject to Control in favor of the Administrative Agent to remit and transfer
all monies, securities and other property on deposit in such Deposit Accounts or
deposited or received for deposit thereafter to the Administrative Agent, for
deposit in a Collateral Account or such other accounts as may be designated by
the Administrative Agent, for application to the Secured Obligations as provided
herein;

(d)    To transfer to or register in its name or the name of any of its
Administrative Agents or nominees all or any part of the Collateral, without
notice to any Pledgor and with or without disclosing that such Collateral is
subject to the security interest created hereunder;

(e)    To require any Pledgor to, and each Pledgor hereby agrees that it will at
its expense and upon request of the Administrative Agent forthwith, assemble all
or any part of the Collateral as directed by the Administrative Agent and make
it available to the Administrative Agent at a place designated by the
Administrative Agent;

(f)    To enter and remain upon the premises of any Pledgor and take possession
of all or any part of the Collateral, with or without judicial process; to use
the materials, services, books and records of any Pledgor for the purpose of
liquidating or collecting the Collateral, whether by foreclosure, auction or
otherwise; and to remove the same to the premises of the Administrative Agent or
any designated agent for such time as the Administrative Agent may desire, in
order to effectively collect or liquidate the Collateral;

(g)    To exercise (i) all voting, consensual and other rights and powers
pertaining to the Pledged Interests that constitute Collateral (whether or not
transferred into the name of the Administrative Agent), at any meeting of
shareholders, partners, members or otherwise, and (ii) any and all rights of
conversion, exchange, subscription and any other rights, privileges or options
pertaining to such Pledged Interests as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of the Pledged Interests that constitute Collateral upon the merger,
consolidation, reorganization, reclassification, combination of shares or
interests, similar rearrangement or other similar fundamental change in the
structure of the applicable issuer, or upon the exercise by any Pledgor or the
Administrative Agent of any right, privilege or option pertaining to such
Pledged Interests), and in connection therewith, the right to deposit and
deliver any and all of such Pledged Interests with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine, and give all consents,
waivers and ratifications in respect of such Pledged Interests, all without
liability except to account for any property actually received by it, but the
Administrative Agent shall have no duty to exercise any such right, privilege or
option or give any such consent, waiver or ratification and shall not be
responsible for any failure to do so or delay in so doing; and for the foregoing
purposes each

 

19



--------------------------------------------------------------------------------

Pledgor will promptly execute and deliver or cause to be executed and delivered
to the Administrative Agent, upon request, all such proxies and other
instruments as the Administrative Agent may reasonably request to enable the
Administrative Agent to exercise such rights and powers; AND IN FURTHERANCE OF
THE FOREGOING AND WITHOUT LIMITATION THEREOF, EACH PLEDGOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS THE ADMINISTATIVE AGENT AS THE TRUE AND LAWFUL PROXY
AND ATTORNEY-IN-FACT OF SUCH PLEDGOR, WITH FULL POWER OF SUBSTITUTION IN THE
PREMISES, TO EXERCISE ALL SUCH VOTING, CONSENSUAL AND OTHER RIGHTS AND POWERS TO
WHICH ANY HOLDER OF ANY PLEDGED INTERESTS THAT CONSTITUE COLLATERAL WOULD BE
ENTITLED BY VIRTUE OF HOLDING THE SAME, WHICH PROXY AND POWER OF ATTORNEY, BEING
COUPLED WITH AN INTEREST, IS IRREVOCABLE AND SHALL BE EFFECTIVE FOR SO LONG AS
THIS AGREEMENT SHALL BE IN EFFECT; and

(h)    To sell, resell, assign and deliver, in its sole discretion, all or any
of the Collateral, in one or more parcels, on any securities exchange on which
any Pledged Interests that constitute Collateral may be listed, at public or
private sale, at any of the Administrative Agent’s offices or elsewhere, for
cash, upon credit or for future delivery, at such time or times and at such
price or prices and upon such other terms as the Administrative Agent may deem
satisfactory. If any of the Collateral is sold by the Administrative Agent upon
credit or for future delivery, the Administrative Agent shall not be liable for
the failure of the purchaser to purchase or pay for the same and, in the event
of any such failure, the Administrative Agent may resell such Collateral. In no
event shall any Pledgor be credited with any part of the Proceeds of sale of any
Collateral until and to the extent cash payment in respect thereof has actually
been received by the Administrative Agent. Each purchaser at any such sale shall
hold the property sold absolutely, free from any claim or right of whatsoever
kind, including any equity or right of redemption of any Pledgor, and each
Pledgor hereby expressly waives all rights of redemption, stay or appraisal, and
all rights to require the Administrative Agent to marshal any assets in favor of
such Pledgor or any other party or against or in payment of any or all of the
Secured Obligations, that it has or may have under any rule of law or statute
now existing or hereafter adopted. No demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law, as
referred to below), all of which are hereby expressly waived by each Pledgor,
shall be required in connection with any sale or other disposition of any part
of the Collateral. If any notice of a proposed sale or other disposition of any
part of the Collateral shall be required under applicable law, the
Administrative Agent shall give the applicable Pledgor at least ten days’ prior
notice of the time and place of any public sale and of the time after which any
private sale or other disposition is to be made, which notice each Pledgor
agrees is commercially reasonable. The Administrative Agent shall not be
obligated to make any sale of Collateral if it shall determine not to do so,
regardless of the fact that notice of sale may have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. Upon each
public sale and, to the extent permitted by applicable law, upon each private
sale, the Administrative Agent may purchase all or any of the Collateral being
sold, free from any equity, right of redemption or other claim or demand, and
may make payment therefor by endorsement and application (without recourse) of
the Secured Obligations in lieu of cash as a credit on account of the purchase
price for such Collateral.

 

20



--------------------------------------------------------------------------------

6.2    Application of Proceeds.

(a)    All Proceeds collected by the Administrative Agent upon any sale, other
disposition of or realization upon any of the Collateral, together with all
other moneys received by the Administrative Agent hereunder, shall be applied in
accordance with the provisions of Section 2.12 of the Credit Agreement. Without
limiting the foregoing, proceeds from any sales of, collection from or other
realization of any Foreign Collateral pursuant to the exercise by the
Administrative Agent of its remedies hereunder shall be applied only to the
Secured Obligations constituting Foreign Subsidiary Obligations in accordance
with Section 2.12(f) of the Credit Agreement, unless application thereto to the
U.S. Obligations is permitted under and in accordance with Section 2.12(g) of
the Credit Agreement. For purposes of applying amounts in accordance with this
Section 6.2, the Administrative Agent shall be entitled to rely upon any Secured
Party that has entered into a Permitted Hedge Agreement or Cash Management
Agreement with any Consolidated Entity for a determination (which such Secured
Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Secured Obligations owed to such
Secured Party under any such Permitted Hedge Agreement or Cash Management
Agreement. Unless it has actual knowledge (including by way of written notice
from any such Secured Party) to the contrary, the Administrative Agent, in
acting hereunder, shall be entitled to assume that no Permitted Hedge Agreements
or Cash Management Agreements, or Secured Obligations in respect thereof, are in
existence between any Secured Party and any Consolidated Entity. If any Lender
or Affiliate thereof that is a party to a Permitted Hedge Agreement or Cash
Management Agreement with any Consolidated Entity (the obligations of such
Consolidated Entity under which are Secured Obligations) ceases to be a Lender
or Affiliate thereof, such former Lender or Affiliate thereof shall nevertheless
continue to be a Secured Party hereunder with respect to the Secured Obligations
under such Permitted Hedge Agreement or Cash Management Agreement.

(b)    In the event that the proceeds of any such sale, disposition or
realization are insufficient to pay all amounts to which the Secured Parties are
legally entitled, the Pledgors shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate specified in any
applicable Credit Document for interest on overdue principal or such other rate
as shall be fixed by applicable law, together with the costs of collection and
all other fees, costs and expenses payable hereunder.

(c)    Upon any sale of any Collateral hereunder by the Administrative Agent
(whether by virtue of the power of sale herein granted, pursuant to judicial
proceeding, or otherwise), the receipt of the Administrative Agent or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.

6.3    Collateral Accounts. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent shall have the right to cause to be
established and maintained, at its principal office or such other location or
locations as it may establish from time to time in its discretion, one or more
accounts (collectively, “Collateral Accounts”) for the collection of cash
Proceeds of the Collateral. Such Proceeds, when deposited, shall continue to
constitute Collateral for the Secured Obligations and shall not constitute
payment thereof until

 

21



--------------------------------------------------------------------------------

applied as herein provided. The Administrative Agent shall have sole dominion
and control over all funds deposited in any Collateral Account, and such funds
may be withdrawn therefrom only by the Administrative Agent. Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent
shall apply amounts held in the Collateral Accounts in payment of the Secured
Obligations in the manner provided for in Section 6.2.

6.4    Grant of License. Each Pledgor hereby grants to the Administrative Agent
an irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to any Pledgor) to use, license or sublicense any Patent
Collateral, Trademark Collateral or Copyright Collateral now owned or licensed
or hereafter acquired or licensed by such Pledgor, wherever the same may be
located throughout the world, for such term or terms, on such conditions and in
such manner as the Administrative Agent shall determine, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
or sublicense by the Administrative Agent shall be exercised, at the option of
the Administrative Agent, only upon the occurrence and during the continuation
of an Event of Default; provided that any license, sublicense or other
transaction entered into by the Administrative Agent in accordance herewith
shall be binding upon each applicable Pledgor notwithstanding any subsequent
cure of an Event of Default.

6.5    Private Sales.

(a)    Each Pledgor recognizes that the Administrative Agent may be compelled,
at any time after the occurrence and during the continuance of an Event of
Default, to conduct any sale of all or any part of the Pledged Interests that
constitute Collateral without registering or qualifying such Pledged Interests
under the Securities Act of 1933 (the “Securities Act”), and/or any applicable
state securities laws in effect at such time. Each Pledgor acknowledges that any
such private sales may be made in such manner and under such circumstances as
the Administrative Agent may deem necessary or advisable in its sole and
absolute discretion, including at prices and on terms that might be less
favorable than those obtainable through a public sale without such restrictions
(including, without limitation, a public offering made pursuant to a
registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such sale shall not be deemed not to have been
made in a commercially reasonable manner solely because it was conducted as a
private sale, and agrees that the Administrative Agent shall have no obligation
to conduct any public sales and no obligation to delay the sale of any Pledged
Interests that constitute Collateral for the period of time necessary to permit
its registration for public sale under the Securities Act and applicable state
securities laws, and shall not have any responsibility or liability as a result
of its election so not to conduct any such public sales or delay the sale of any
Pledged Interests that constitute Collateral, notwithstanding the possibility
that a substantially higher price might be realized if the sale were deferred
until after such registration. Each Pledgor hereby waives any claims against the
Administrative Agent or any other Secured Party arising by reason of the fact
that the price at which any Pledged Interests may have been sold at any private
sale was less than the price that might have been obtained at a public sale or
was less than the aggregate amount of the Secured Obligations, even if the
Administrative Agent accepts the first offer received and does not offer such
Pledged Interests to more than one offeree.

 

22



--------------------------------------------------------------------------------

(b)    Each Pledgor agrees that a breach of any of the covenants contained in
this Section will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section shall be
specifically enforceable against the Pledgors.

6.6    The Pledgors Remain Liable. Notwithstanding anything herein to the
contrary, (i) each Pledgor shall remain liable under all Contracts to which it
is a party included within the Collateral (including, without limitation, all
Ownership Agreements) to perform all of its obligations thereunder to the same
extent as if this Agreement had not been executed, (ii) the exercise by the
Administrative Agent of any of its rights or remedies hereunder shall not
release any Pledgor from any of its obligations under any of such Contracts, and
(iii) except as specifically provided for hereinbelow, the Administrative Agent
shall not have any obligation or liability by reason of this Agreement under any
of such Contracts, nor shall the Administrative Agent be obligated to perform
any of the obligations or duties of any Pledgor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder. The powers,
rights and remedies conferred on the Administrative Agent hereunder are solely
to protect its interest and privilege in such Contracts, as Collateral, and
shall not impose any duty upon it to exercise any such powers, rights or
remedies.

6.7    Waivers. Each Pledgor, to the greatest extent not prohibited by
applicable law, hereby (i) agrees that it will not invoke, claim or assert the
benefit of any rule of law or statute now or hereafter in effect (including,
without limitation, any right to prior notice or judicial hearing in connection
with the Administrative Agent’s possession, custody or disposition of any
Collateral or any appraisal, valuation, stay, extension, moratorium or
redemption law), or take or omit to take any other action, that would or could
reasonably be expected to have the effect of delaying, impeding or preventing
the exercise of any rights and remedies in respect of the Collateral, the
absolute sale of any of the Collateral or the possession thereof by any
purchaser at any sale thereof, and waives the benefit of all such laws and
further agrees that it will not hinder, delay or impede the execution of any
power granted hereunder to the Administrative Agent, but that it will permit the
execution of every such power as though no such laws were in effect, (ii) waives
all rights that it has or may have under any rule of law or statute now existing
or hereafter adopted to require the Administrative Agent to marshal any
Collateral or other assets in favor of such Pledgor or any other party or
against or in payment of any or all of the Secured Obligations, and (iii) waives
all rights that it has or may have under any rule of law or statute now existing
or hereafter adopted to demand, presentment, protest, advertisement or notice of
any kind (except notices expressly provided for herein). In addition, each
Pledgor agrees not to exercise any and all rights of contribution or subrogation
upon the sale or disposition of all or any portion of the Collateral by the
Administrative Agent until the occurrence of the Termination Requirements.

 

23



--------------------------------------------------------------------------------

ARTICLE VII

THE ADMINISTRATIVE AGENT

7.1    The Administrative Agent; Standard of Care. The Administrative Agent will
hold all items of the Collateral at any time received under this Agreement in
accordance with the provisions hereof. The obligations of the Administrative
Agent as holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement and the other Credit
Documents, are only those expressly set forth in this Agreement and the other
Credit Documents. The Administrative Agent shall act hereunder at the direction,
or with the consent, of the Required Lenders on the terms and conditions set
forth in the Credit Agreement. The powers conferred on the Administrative Agent
hereunder are solely to protect its interest, on behalf of the Secured Parties,
in the Collateral, and shall not impose any duty upon it to exercise any such
powers. Except for treatment of the Collateral in its possession in a manner
substantially equivalent to that which the Administrative Agent, in its
individual capacity, accords its own property of a similar nature, and the
accounting for monies actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to the Collateral. Neither the Administrative Agent nor any other
Secured Party shall be liable to any Pledgor (i) for any loss or damage
sustained by such Pledgor, or (ii) for any loss, damage, depreciation or other
diminution in the value of any of the Collateral that may occur as a result of
or in connection with or that is in any way related to any exercise by the
Administrative Agent or any other Secured Party of any right or remedy under
this Agreement, any failure to demand, collect or realize upon any of the
Collateral or any delay in doing so, or any other act or failure to act on the
part of the Administrative Agent or any other Secured Party, except to the
extent that the same is caused by its own gross negligence or willful misconduct
or results from a claim brought by such Pledgor against the Administrative Agent
or such Secured Party, as the case may be, for breach in bad faith of such
Person’s obligations hereunder or under any other Credit Document, if such
Pledgor has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

7.2    Further Assurances; Attorney-in-Fact.

(a)    Each Pledgor hereby irrevocably authorizes the Administrative Agent at
any time and from time to time to file in any filing office in any UCC
jurisdiction any financing statements and amendments thereto that (a) indicate
the Collateral (i) as all assets of such Pledgor or words of similar effect,
regardless of whether any particular asset included within the Collateral falls
within the scope of Article 9 of the UCC of any such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) provide any
other information required by Part 5 of Article 9 of the UCC for the sufficiency
or filing office acceptance of any financing statement or amendment.

(b)    Each Pledgor agrees that it will do such further acts and things
(including, without limitation, making any notice filings with state tax or
revenue authorities required to be made by account creditors in order to enforce
any Accounts in such state) and to execute and deliver to the Administrative
Agent such additional conveyances, assignments, agreements and instruments as
the Administrative Agent may reasonably require or deem advisable to perfect,
establish, confirm and maintain the security interest and Lien provided for
herein, to carry out the purposes of this Agreement or to further assure and
confirm unto the Administrative Agent its rights, powers and remedies hereunder;
provided, however, that no Pledgor shall be obligated or required to take any
action outside of the United States to perfect, establish, confirm or maintain
the security interest or Lien provided for herein or otherwise with respect to
the performance of any obligations of any Pledgor hereunder, except with respect
to the pledge of the Capital Stock of the Foreign Subsidiary Borrowers.

 

24



--------------------------------------------------------------------------------

(c)    Each Pledgor hereby irrevocably appoints the Administrative Agent its
lawful attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor, the Administrative Agent or otherwise,
and with full power of substitution in the premises (which power of attorney,
being coupled with an interest, is irrevocable for so long as this Agreement
shall be in effect), from time to time in the Administrative Agent’s discretion
after the occurrence and during the continuance of an Event of Default (except
for the actions described in clause (i) below, which may be taken by the
Administrative Agent without regard to whether an Event of Default has occurred)
to take any action and to execute any instruments that the Administrative Agent
may deem necessary or advisable to accomplish the purpose of this Agreement,
including, without limitation:

(i)    to sign the name of such Pledgor on any financing statement, continuation
statement, notice or other similar document that, in the Administrative Agent’s
opinion, should be made or filed in order to perfect or continue perfected the
security interest granted under this Agreement in the Collateral;

(ii)    to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(iii)    to receive, endorse and collect any checks, drafts, Instruments,
Chattel Paper and other orders for the payment of money made payable to such
Pledgor representing any interest, income, dividend, distribution or other
amount payable in respect of any of the Collateral and to give full discharge
for the same;

(iv)    to obtain, maintain and adjust any property or casualty insurance
required to be maintained by such Pledgor under Section 6.6 of the Credit
Agreement and direct the payment of proceeds thereof to the Administrative
Agent;

(v)    to pay or discharge taxes, Liens or other encumbrances levied or placed
on or threatened against the Collateral, the legality or validity thereof and
the amounts necessary to discharge the same to be determined by the
Administrative Agent in its sole discretion, any such payments made by the
Administrative Agent to become Secured Obligations of the Pledgors to the
Administrative Agent, due and payable immediately and without demand;

(vi)    to file any claims or take any action or institute any proceedings that
the Administrative Agent may deem necessary or advisable for the collection of
any of the Collateral or otherwise to enforce the rights of the Administrative
Agent with respect to any of the Collateral; and

(vii)    to use, sell, assign, transfer, pledge, make any agreement with respect
to or otherwise deal with any and all of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner of the Collateral for
all purposes, and to do from time to time, at the Administrative Agent’s option
and the Pledgors’ expense, all

 

25



--------------------------------------------------------------------------------

other acts and things deemed necessary by the Administrative Agent to protect,
preserve or realize upon the Collateral and to more completely carry out the
purposes of this Agreement.

(d)    If any Pledgor fails to perform any covenant or agreement contained in
this Agreement after written request to do so by the Administrative Agent
(provided that no such request shall be necessary at any time after the
occurrence and during the continuance of an Event of Default), the
Administrative Agent may itself perform, or cause the performance of, such
covenant or agreement and may take any other action that it deems necessary and
appropriate for the maintenance and preservation of the Collateral or its
security interest therein, and the reasonable expenses so incurred in connection
therewith shall be payable by the Pledgors under Section 8.1.

ARTICLE VIII

MISCELLANEOUS

8.1    Indemnity and Expenses. The Pledgors agree jointly and severally:

(a)    To indemnify and hold harmless each Indemnitee to the extent required by
Section 11.1(b) of the Credit Agreement; and

(b)    To reimburse the Administrative Agent upon demand for all reasonable
documented out-of-pocket costs and expenses incurred by the Administrative Agent
(including the reasonable and documented out-of-pocket fees and expenses of
counsel for the Administrative Agent, limited to (x) a single primary counsel
and (y) a single local counsel to the Administrative Agent in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions)), in each case in connection with (i) the engagement of
appraisers, consultants, auditors or similar Persons by the Administrative Agent
at any time to render opinions concerning the value of the Collateral, (ii) the
creation, perfection and maintenance of the perfection of the Administrative
Agent’s Liens upon the Collateral, including, without limitation, Lien search,
filing and recording fees, (iii) the custody, use or preservation of, or the
sale of, collection from or other realization upon, any of the Collateral,
including the reasonable expenses of re-taking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral,
(iv) the exercise or enforcement of any rights or remedies granted hereunder,
under any of the other Credit Documents or otherwise available to it (whether at
law, in equity or otherwise), or (v) the failure by any Pledgor to perform or
observe any of the provisions hereof. The provisions of this Section 8.1 shall
survive the execution and delivery of this Agreement and the satisfaction of the
Termination Requirements.

8.2    No Waiver. The rights and remedies of the Secured Parties expressly set
forth in this Agreement and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Secured
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or

 

26



--------------------------------------------------------------------------------

privilege or be construed to be a waiver of any Default or Event of Default. No
course of dealing between the Pledgors and the Secured Parties or their agents
or employees shall be effective to amend, modify or discharge any provision of
this Agreement or any other Credit Document or to constitute a waiver of any
Default or Event of Default. No notice to or demand upon any Pledgor in any case
shall entitle such Pledgor or any other Pledgor to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the right
of any Secured Party to exercise any right or remedy or take any other or
further action in any circumstances without notice or demand.

8.3    Enforcement. By its acceptance of the benefits of this Agreement, each
Lender agrees that this Agreement may be enforced only by the Administrative
Agent, acting upon the instructions or with the consent of the Required Lenders
as provided for in the Credit Agreement, and that no Lender shall have any right
individually to enforce or seek to enforce this Agreement or to realize upon any
Collateral or other security given to secure the payment and performance of the
Secured Obligations.

8.4    Amendments, Waivers, etc. No amendment, modification, waiver, discharge
or termination of, or consent to any departure by any party hereto from, any
provision of this Agreement, shall be effective unless in a writing signed by
the Pledgors, the Administrative Agent and such of the Lenders as may be
required under the provisions of the Credit Agreement to concur in the action
then being taken, and then the same shall be effective only in the specific
instance and for the specific purpose for which given.

8.5    Continuing Security Interest; Term; Successors and Assigns; Assignment;
Termination and Release; Survival. This Agreement shall create a continuing
security interest in the Collateral and shall secure the payment and performance
of all of the Secured Obligations as the same may arise and be outstanding at
any time and from time to time from and after the date hereof, and shall
(i) remain in full force and effect until the occurrence of the Termination
Requirements, (ii) be binding upon and enforceable against each Pledgor and its
successors and assigns (provided, however, that no Pledgor may sell, assign or
transfer any of its rights, interests, duties or obligations hereunder without
the prior written consent of the Lenders or except pursuant to a transaction
permitted under Section 8.1 of the Credit Agreement) and (iii) inure to the
benefit of and be enforceable by each Secured Party and its successors and
assigns. Upon any sale or other disposition by any Pledgor of any Collateral in
a transaction expressly permitted hereunder or under or pursuant to the Credit
Agreement or any other applicable Credit Document, the Lien and security
interest created by this Agreement in and upon such Collateral shall be
automatically released, and upon the satisfaction of all of the Termination
Requirements, this Agreement and the Lien and security interest created hereby
shall terminate (provided that the provisions of Section 8.1 shall survive the
termination of this Agreement); and in connection with any such release or
termination, the Administrative Agent, at the request and expense of the
applicable Pledgor, will execute and deliver to such Pledgor such documents and
instruments evidencing such release or termination as such Pledgor may
reasonably request and will assign, transfer and deliver to such Pledgor,
without recourse and without representation or warranty, such of the Collateral
as may then be in the possession of the Administrative Agent (or, in the case of
any partial release of Collateral, such of the Collateral so being released as
may be in its possession). All representations, warranties, covenants and
agreements herein shall survive the execution and delivery of this Agreement and
any Pledgor Accession.

 

27



--------------------------------------------------------------------------------

8.6    Additional Pledgors. Each Pledgor recognizes that the provisions of the
Credit Agreement require Persons that become Material U.S. Subsidiaries of
Crawford, and that are not already parties hereto, to execute and deliver a
Pledgor Accession, whereupon each such Person shall become a Pledgor hereunder
with the same force and effect as if originally a Pledgor hereunder on the date
hereof, and agrees that its obligations hereunder shall not be discharged,
limited or otherwise affected by reason of the same, or by reason of the
Administrative Agent’s actions in effecting the same or in releasing any Pledgor
hereunder, in each case without the necessity of giving notice to or obtaining
the consent of such Pledgor or any other Pledgor.

8.7    Notices. All notices and other communications provided for hereunder
shall be given to the parties in the manner and subject to the other notice
provisions set forth in the Credit Agreement and the Guaranty Agreement.

8.8    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

8.9    Severability. To the extent any provision of this Agreement is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction.

8.10    Construction. The headings of the various sections and subsections of
this Agreement have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.

8.11    Continuation of Security Interest. The Pledgors, the Administrative
Agent and the other Secured Parties acknowledge and agree that the security
interests granted to the Administrative Agent pursuant to the Existing Security
Agreement and the other Loan Documents (as defined in the Existing Credit
Agreement) shall remain outstanding and in full force and effect in accordance
with the Existing Security Agreement and the Other Documents, as modified herein
and in the other Loan Documents (as defined herein), and shall continue to
secure, without interruption or impairment of any kind, the Obligations (as
defined herein) as provided herein.

8.12    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
format (e.g., “pdf” or “tif” file format) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

28



--------------------------------------------------------------------------------

[The remainder of this page left blank intentionally.]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal by their duly authorized officers as of the date first above written.

 

CRAWFORD & COMPANY By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Senior Vice President – Treasurer and Chief
  Risk Officer CRAWFORD & COMPANY INTERNATIONAL, INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer CRAWFORD & COMPANY EMEA / A-P
HOLDINGS LIMITED By:  

/s/ Stephen David Pearsall

Name:   Stephen David Pearsall Title:   Director CRAWFORD & COMPANY ADJUSTERS
LIMITED By:  

/s/ Stephen David Pearsall

Name:   Stephen David Pearsall Title:   Director GARDEN CITY GROUP, LLC By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer

Signature Page to Pledge and Security Agreement



--------------------------------------------------------------------------------

CRAWFORD LEASING SERVICES, INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer RISK SCIENCES GROUP, INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer BROADSPIRE SERVICES, INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer BROADSPIRE INSURANCE SERVICES,
INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer BROADSPIRE DISABILITY SERVICES,
INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer SETTLEMENT SERVICES, INC. By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   President

Signature Page to Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

WEGOLOOK, LLC By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer CRAWFORD INNOVATIVE VENTURES, LLC
By:  

/s/ Joseph R. Caporaso

Name:   Joseph R. Caporaso Title:   Treasurer

Signature Page to Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

Accepted and agreed to:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

/s/ Lex Mayers

Name:   Lex Mayers Title:   SVP

Signature Page to Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

ANNEX A

FILING LOCATIONS

 

Name of Pledgor

  

Filing Location

      Secretary of State of                



--------------------------------------------------------------------------------

ANNEX B

JURISDICTION OF ORGANIZATION, CERTAIN LOCATIONS

[PLEDGOR]

 

Jurisdiction of Incorporation/Organization:   

 

   Federal Tax ID no.:   

 

   Organizational ID no.:   

 

   [N/A] Chief Executive Office Address:   

 

     

 

     

 

   Records Related to Collateral:   

 

     

 

     

 

   Locations of Equipment or Inventory:   

 

     

 

     

 

   Other places of business:   

 

     

 

     

 

   Trade/fictitious or prior corporate names (last five years):   

 

   Names used in tax filings (last five years):   

 

  



--------------------------------------------------------------------------------

ANNEX C

PLEDGED INTERESTS

 

Name of Issuer

 

Type of

Interests

 

Certificate

Number

 

No. of shares

(if applicable)

 

Percentage of

Outstanding

Interests

in Issuer

               



--------------------------------------------------------------------------------

ANNEX D

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

Pledgor

 

Application or

Registration No.

 

Country

 

Issue or

Filing Date

           



--------------------------------------------------------------------------------

ANNEX E

PATENTS AND PATENT APPLICATIONS

 

Pledgor

 

Application or

Registration No.

 

Country

 

Inventor

 

Issue or

Filing Date

               



--------------------------------------------------------------------------------

ANNEX F

TRADEMARKS AND TRADEMARK APPLICATIONS

 

Pledgor

 

Mark

 

Application or

Registration No.

 

Country

 

Issue or

Filing Date

               



--------------------------------------------------------------------------------

ANNEX G

DEPOSIT ACCOUNTS



--------------------------------------------------------------------------------

ANNEX H

SECURITIES ACCOUNTS



--------------------------------------------------------------------------------

ANNEX I

COMMERCIAL TORT CLAIMS

[None.]



--------------------------------------------------------------------------------

EXHIBIT A

GRANT OF SECURITY INTEREST

IN COPYRIGHTS

WHEREAS, [NAME OF PLEDGOR] (the “Pledgor”) is the owner of the copyright
applications and registrations listed on Schedule A attached hereto (all such
copyrights, registrations and applications, collectively, the “Copyrights”); and

WHEREAS, the Pledgor has entered into an Amended and Restated Pledge and
Security Agreement (as amended, modified, restated or supplemented from time to
time, the “Security Agreement”), dated as of [            ], 2017, in which the
Pledgor has agreed with Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), with offices at 1525 W. W.T.
Harris Blvd., Building 3A2, Mail Code NC 0680, Charlotte, North Carolina 28262,
to execute this Assignment;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, as security for the payment and performance of
the Secured Obligations (as defined in the Security Agreement), the Pledgor does
hereby grant to the Administrative Agent a security interest in all of its
right, title and interest in and to the Copyrights, and the use thereof,
together with all proceeds and products thereof. This Grant has been given in
conjunction with the security interest granted to the Administrative Agent under
the Security Agreement, and the provisions of this Grant are without prejudice
to and in addition to the provisions of the Security Agreement, which are
incorporated herein by this reference.

 

[NAME OF PLEDGOR]

By:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Schedule A

COPYRIGHTS AND COPYRIGHT APPLICATIONS

 

Owner

 

Application or

Registration No.

 

Country

 

Registration or

Filing Date

                   



--------------------------------------------------------------------------------

EXHIBIT B

GRANT OF SECURITY INTEREST

IN PATENTS AND TRADEMARKS

WHEREAS, [NAME OF PLEDGOR] (the “Pledgor”) is the owner of the trademark
applications and registrations listed on Schedule A attached hereto, (all such
trademarks, registrations and applications, collectively, the “Trademarks”) and
is the owner of the patents and patent applications listed on Schedule A
attached hereto (all such patents, registrations and applications, collectively,
the “Patents”); and

WHEREAS, the Pledgor has entered into an Amended and Restated Pledge and
Security Agreement (as amended, modified, restated or supplemented from time to
time, the “Security Agreement”), dated as of [            ], 2017, in which the
Pledgor has agreed with Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), with offices at 1525 W. W.T.
Harris Blvd., Building 3A2, Mail Code NC 0680, Charlotte, North Carolina 28262,
to execute this Grant;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, as security for the payment and performance of
the Secured Obligations (as defined in the Security Agreement), the Pledgor does
hereby grant to the Administrative Agent a security interest in all of its
right, title and interest in and to the Trademarks and the Patents, and the use
thereof, together with all proceeds and products thereof and the goodwill of the
businesses symbolized by the Trademarks. This Grant has been given in
conjunction with the security interest granted to the Administrative Agent under
the Security Agreement, and the provisions of this Grant are without prejudice
to and in addition to the provisions of the Security Agreement, which are
incorporated herein by this reference.

 

[NAME OF PLEDGOR] By:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule A

TRADEMARKS AND TRADEMARK APPLICATIONS

 

Owner

 

Mark

 

Application or

Registration No.

 

Country

 

Issue or

Filing Date

                                                             

PATENTS AND PATENT APPLICATIONS

 

Owner

 

Application or

Registration No.

 

Country

 

Inventor

 

Issue or

Filing Date

                                                             



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

PLEDGOR ACCESSION

THIS PLEDGOR ACCESSION (this “Accession”), dated as of             ,         ,
is executed and delivered by [NAME OF NEW PLEDGOR], a                     
corporation (the “New Pledgor”), in favor of Wells Fargo Bank, National
Association, in its capacity as Administrative Agent under the Credit Agreement
referred to hereinbelow (in such capacity, the “Administrative Agent”), pursuant
to the Security Agreement referred to hereinbelow.

Reference is made to the Amended and Restated Credit Agreement, dated as of
[            ], 2017, among Crawford & Company, a Georgia corporation
(“Crawford”), Crawford & Company Risk Services Investments Limited, a limited
company incorporated under the laws of England and Wales with registered number
02855446, Crawford & Company (Canada) Inc., a corporation incorporated under the
laws of Canada, Crawford & Company (Australia) Pty. Ltd., a proprietary limited
company organized in Australia (ACN 002 317 133), the Lenders party thereto, the
Administrative Agent and the other Persons party thereto (as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”). In
connection with and as a condition to the initial and continued extensions of
credit under the Credit Agreement, (i) certain Subsidiaries, pursuant to an
Amended and Restated Guaranty Agreement, dated as of [                    ],
2017 (as amended, modified, restated or supplemented from time to time, the
“Guaranty Agreement”), have guaranteed the payment in full of the obligations of
Crawford under the Credit Agreement and the other Credit Documents (as defined
in the Credit Agreement), and (ii) Crawford and certain Subsidiaries, pursuant
to an Amended and Restated Pledge and Security Agreement, dated as of
[                    ], 2017 (as amended, modified, restated or supplemented
from time to time, the “Security Agreement”), have granted in favor of the
Administrative Agent a security interest in and Lien upon the Collateral
described therein as security for their obligations under the Credit Agreement,
the Guaranty Agreement and the other Credit Documents. Capitalized terms used
herein without definition shall have the meanings given to them in the Security
Agreement.

Crawford has agreed under the Credit Agreement to cause each future Material
U.S. Subsidiary to become a party to the Guaranty Agreement as a guarantor
thereunder and to the Security Agreement as a Pledgor thereunder. The New
Pledgor is (a) a Material U.S. Subsidiary of Crawford and, as required by the
Credit Agreement, has become a guarantor under the Guaranty Agreement as of the
date hereof or (b) a Person Crawford has determined should become, and has
become, a party to the Guaranty Agreement as a guarantor as of the date hereof.
The New Pledgor will obtain benefits as a result of the continued extension of
credit to each Borrower under the Credit Agreement, which benefits are hereby
acknowledged, and, accordingly, desire to execute and deliver this Accession.
Therefore, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce the Lenders to continue to extend credit to each Borrower under the
Credit Agreement, the New Pledgor hereby agrees as follows:



--------------------------------------------------------------------------------

1.    The New Pledgor hereby joins in and agrees to be bound by each and all of
the provisions of the Security Agreement as a Pledgor thereunder. In furtherance
(and without limitation) of the foregoing, pursuant to Section 2.1 of the
Security Agreement, and as security for all of the Secured Obligations, the New
Pledgor hereby pledges, assigns and delivers to the Administrative Agent, for
the ratable benefit of the Secured Parties, and grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a Lien upon and security
interest in, all of its right, title and interest in and to the Collateral as
set forth in Section 2.1 of the Security Agreement, all on the terms and subject
to the conditions set forth in the Security Agreement.

2.    The New Pledgor hereby represents and warrants that (i) Schedule 1 hereto
sets forth all information required to be listed on Annexes A, B, C, D, E, F, G,
H and I to the Security Agreement in order to make each representation and
warranty relating to it contained in Sections 3.1 and 3.2 of the Security
Agreement qualified as to materiality true and correct and those not so
qualified true and correct in all material respects, in each case as of the date
hereof and after giving effect to this Accession (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty shall be true and
correct as of such date), and (ii) after giving effect to this Accession and to
the incorporation into such Annexes, as applicable, of the information set forth
in Schedule 1, each representation and warranty relating to it contained in
Article III of the Security Agreement qualified as to materiality is true and
correct and those not so qualified are true and correct in all material
respects, in each case as of the date hereof and after giving effect to this
Accession (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date).

3.    This Accession shall be a Credit Document (within the meaning of such term
under the Credit Agreement), shall be binding upon and enforceable against the
New Pledgor and its successors and assigns, and shall inure to the benefit of
and be enforceable by each Secured Party and its successors and assigns. This
Accession and its attachments are hereby incorporated into the Security
Agreement and made a part thereof.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Accession to be executed
under seal by its duly authorized officer as of the date first above written.

 

[NAME OF NEW PLEDGOR] By:  

 

Title:

 

 

 

3



--------------------------------------------------------------------------------

Schedule 1

Information to be added to Annex A of the Security Agreement:

FILING LOCATIONS

 

Name of Pledgor

  

Filing Location

      Secretary of State of                

Information to be added to Annex B of the Security Agreement:

JURISDICTION OF ORGANIZATION, CERTAIN LOCATIONS

[Name of Pledgor:]

 

Jurisdiction of Incorporation/Organization:   

 

   Federal Tax ID no.:   

 

   Organizational ID no.:   

 

   [N/A] Chief Executive Office Address:   

 

     

 

     

 

   Records Related to Collateral:   

 

     

 

     

 

   Locations of Equipment or Inventory:   

 

     

 

     

 

   Other places of business:   

 

     

 

     

 

   Trade/fictitious or prior corporate names (last five years):   

 

   Names used in tax filings (last five years):   

 

  

 

4



--------------------------------------------------------------------------------

Information to be added to [Annexes C/D/E/F/G/H/I] of the Security Agreement:

[Complete as applicable]

 

5



--------------------------------------------------------------------------------

EXHIBIT D

PLEDGE AMENDMENT

THIS PLEDGE AMENDMENT, dated as of             ,         , is delivered by [NAME
OF PLEDGOR] (the “Pledgor”) pursuant to Section 5.1 of the Security Agreement
referred to hereinbelow. The Pledgor hereby agrees that this Pledge Amendment
may be attached to the Amended and Restated Pledge and Security Agreement, dated
as of [            ], 2017, made by the Pledgor and certain other pledgors named
therein in favor of Wells Fargo Bank, National Association, as Administrative
Agent (as amended, modified, restated or supplemented from time to time, the
“Security Agreement,” capitalized terms defined therein being used herein as
therein defined), and that the Pledged Interests listed on Schedule 1 to this
Pledge Amendment shall be deemed to be part of the Pledged Interests within the
meaning of the Security Agreement and shall become part of the Collateral and
shall secure all of the Secured Obligations as provided in the Security
Agreement. This Pledge Amendment and its attachments are hereby incorporated
into the Security Agreement and made a part thereof.

 

[NAME OF PLEDGOR] By:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1

PLEDGED INTERESTS

 

Name of Issuer

   Type of
Interests      Certificate
Number      No. of shares
(if applicable)      Percentage of
Outstanding
Interests
in Issuer                                            